Murphy, P. J. (dissenting).
We in the dissent believe that the petitioner should not be reinstated unless he convincingly demonstrates that restitution has been effected.
*151Petitioner was disbarred in 1968 for converting approximately $44,000 from the estate of his wife’s aunt, Jane Farrell. Petitioner asserts that he has repaid $32,000. He alleges that he is having difficulties in forcing certain heirs in Ireland to accept restitution. Based upon these representations, the majority directs a hearing on petitioner’s efforts at restitution and the possible influence of alcohol with respect to the events leading to his disbarment 16 years ago. It is the position of the dissent that petitioner has not sustained the burden of proof or made a probative showing in his papers that would entitle him to such a hearing.
In an earlier motion, petitioner stated that there were only two surviving beneficiaries, Maria T. Farrell and Brenden Farrell. The former, then 97 years of age, allegedly resided in the Henry Hudson Hotel. The latter, who had cerebral palsy from birth, was confined to a Dublin hospital.
Upon the more recent motions, petitioner does not inform us whether those heirs are still alive. In a petition dated August 13, 1983, petitioner avers that he has now repaid $32,000. This represents an increase of $20,000 in repayment from 1980. However, neither petitioner nor his attorney indicates (i) which heir was paid and (ii) how much was paid. The petitioner’s silence upon this point is inexplicable and unexcusable.
Upon this same point, there would appear to be a discrepancy in the record. In a letter dated April 21, 1983, petitioner’s attorney informs one Alphonsus Farrell in Ireland that “one of your relations, a substantial heir, had forgiven $22,000”. We may only speculate as to the identity of that unidentified heir; presumably, it was Maria T. Farrell, a woman almost 100 years old. An issue is thus presented as to whether petitioner actually repaid $20,000 to Maria T. Farrell in the 1980-1983 period or whether she simply forgave a debt in that amount. If Maria T. Farrell forgave the debt, then a collateral question is whether she did so with a full appreciation of the facts. The record does not contain any written release from any heir. Until this matter is clarified by appropriate affidavits and documen*152tation, no hearing is warranted upon petitioner’s application for reinstatement.
Moreover, the record in this disciplinary proceeding shows that the petitioner has been less than diligent in making restitution. In 1974, petitioner received an inheritance in an undisclosed amount. His silence upon the amount of the inheritance permits the inference that it was sizeable. Instead of using his inheritance to make restitution, petitioner invested it in a business that soon became insolvent. During the 1974 to 1979 period, petitioner did not pay one dollar in restitution.
The record also contains an exchange of correspondence in 1982 between petitioner and Alphonsus Farrell over possible restitution and/or settlement. The record contains additional letters from petitioner’s attorney to Alphonsus Farrell; these letters were apparently never answered. The letters from Alphonsus Farrell to the petitioner indicate that he and the other heirs in Ireland distrust the petitioner, as well they may. Those letters also show that the petitioner knows the identities of the other heirs in Ireland. It is the petitioner’s responsibility to take both ordinary and, if necessary, extraordinary measures to effect restitution. The transmission of a handful of letters by petitioner and his attorney to Alphonsus Farrell can hardly be characterized as an exhaustive undertaking on their part.
It should be further stressed that petitioner is attempting to entangle this court in his repayment problems. The court should reject such involvement and only consider petitioner’s application for reinstatement when he candidly makes an evidentiary showing of eligibility for consideration for reinstatement.
When and if the petitioner meets this burden, a hearing may then be ordered. At that time, questions relating to petitioner’s restitution and his alcoholism may be considered by a panel of the Departmental Disciplinary Committee. In the instant papers, petitioner has not made a prima facie showing that would justify such a hearing.
The motion for reargument and for reinstatement should be denied. '
*153Kupferman, Sandler and Fein, JJ.,_ concur; Murphy, P. J., and Alexander, J., dissent in an opinion by Murphy, P.J.
Motion for reargument granted and upon reargument the matter is referred to the Departmental Disciplinary Committee for further investigation and recommendations as indicated in the order of this court, and petitioner’s application for reinstatement as an attorney and counselor at law in the State of New York is held in abeyance pending receipt by this court of the report of respondent.